
	
		II
		112th CONGRESS
		2d Session
		S. 2399
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2012
			Mrs. Murray introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on sports footwear for
		  persons other than men or women, valued $12/pair or higher, other than
		  ski-boots, cross-country ski footwear and snowboard boots.
	
	
		1.Sports footwear for persons
			 other than men or women, valued $12/pair or higher, other than ski-boots,
			 cross-country ski footwear and snowboard boots
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Sports footwear for persons other than men or women, valued
						$12/pair or higher, other than ski-boots, cross-country ski footwear and
						snowboard boots (provided for in subheading 6404.11.90)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
